Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 03/19/21, 08/11/21, 09/21/21, has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
2.          The drawings filed on 04/27/20.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
3.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.          Claim(s) 1-3, 13, is/are rejected under 35 U.S.C. 102 as being unpatentable over Arora et al. (Pub. No. 2017/0299524). Hereafter “Arora” 

           a detector positioned on the module, wherein the detector is positioned to scan an exterior surface of the seal, ([0071, 0074]; Figures 2A, sensor 201; Figures 6A-B, sensor 601).  

            Regarding Claim(s) 2, Arora teaches the seal is characterized by an exterior surface profile including a sloped surface extending from a first edge of the sloped surface in contact with a radially inward surface of the seal to a second edge of the sloped surface in contact with a radially outward surface of the seal, ([0033, 0034]; Figure 1, seal 105; Figure 2B, seal 205.  The seal has sloped surface and 2 edges).

            Regarding Claim(s) 3, Arora teaches the detector comprises a laser and a receiver mounted on a post extending from a deck plate of the module, (figure 2A, plating sensor 201; [0054-0055]).

            Regarding Claim(s) 13, Arora teaches seal cleaning assembly including an arm pivotable between a first position and a second position, wherein the arm is rotatable about a central axis of the arm, and wherein the seal cleaning assembly includes a cleaning head coupled with a distal 
Claim Rejections - 35 USC § 103
6.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

8.          Claim(s) 4-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (Pub. No. 2017/0299524) in view of Shin et al. (U.S. Pat. No. 7,280,233). Hereafter “Arora” and “Shin”. 
                Regarding Claim(s) 4, 5, Arora teaches all the limitations of claims 1, 2, 3, as stated above except for the light beam width is substantially equal to a distance along the sloped surface between the first edge of the sloped surface and the second edge of the sloped surface, and receiver to receive reflected light from the target. Shin teaches the light beam width is substantially equal to a distance along the sloped surface between the first edge of the sloped surface and the second edge of the sloped surface, (Column 3, lines 57-67), and receiver to receive reflected light from the edge, (column 2, lines 39-46; Column 4, lines 26-30; Column .

Allowable Subject Matter
9.	Claims 14-20 are allowed.
10.          Claims 6-12, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 6. 
12.          As claim 6, the prior art of record taken alone or in combination, fails to disclose or render obvious an electroplating seal inspection system comprising a set of supports positioned to contact an interior rim of the seal, to rotate the seal about a central axis; and the detector is positioned to scan an exterior surface of the seal, wherein the seal is characterized by an exterior surface profile including a sloped surface extending from a first edge of the sloped surface in contact with a radially inward surface of the seal to a second edge of the sloped surface in contact with a radially outward surface of the seal, a processor communicatively coupled with the detector to receive a sampling of a reflected signal from the detector at a predetermined interval in a primary scanning operation; in combination with the rest of the limitations of claims 1, and 2, and 3, and 6.


Fax/Telephone Information
14.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

March 26, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877